DETAILED ACTION
This office action is in response to the amendment filed March 17, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 12-17, 19, 21, and 22 are currently amended.
	Claims 5, 7, 8, 18, and 20 are canceled.
	Claims 9-11 are as originally filed.
	Claims 1-4, 6, 9-17, 19, 21, and 22 are currently pending.

Response to Amendment
In response to the filed amendment, the claim objections and rejections under 35 U.S.C. 112 are hereby withdrawn.

Allowable Subject Matter
Claims 1-4, 6, 9-17, 19, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 14 recite, among other limitations, determining first similarities between a plurality of first pairs of periodic signals that are immediately adjacent to each other, among the extracted periodic signals; determining second similarities between a plurality of second pairs of periodic signals that are apart from each other by a K number of intervening period signals, among the extracted periodic signals, wherein K is a natural number greater than 1; extracting periodic signals from the obtained bio-signal; and determining a signal quality index based on at least one of a combination of the first similarities between the plurality of first pairs of periodic signals, and the second similarities between the plurality of second pairs of periodic signals, and signal variability of the obtained bio-signal.
	The prior art of record, including the newly cited art below, does not teach, suggest, or render obvious the claimed limitations. The closest art of record newly made of record is:
	Vicario et al. (US PG Pub #2021/0205558) teach adjusting ventilator settings based on analysis of segmented signals (Paragraph [0088]).
	Hutchinson (US PG Pub #2019/0029600) teaches combining successive temporal signal segments to produce a continuous output stream (Paragraph [0006]).
	Prasad et al. (US PG Pub #2018/0122066) teach extracting a physiological signal from an estimated periodic signal (Paragraph [0017]).
	Yin et al. (US PG Pub #2012/0302900) teach processing cyclic physiological signals by repeatedly collecting signals, extracting values for parameters of the signals, and classifying the physiological signal (Paragraphs [0008]-[0012]).
	Mestha et al. (US PG Pub #2017/0055920) teach averaging signals associated with a feature vector of K clusters (Paragraph [0063]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688